F I L E D
                                                         United States Court of Appeals
                                                                  Fifth Circuit
                 IN THE UNITED STATES COURT OF APPEALS         March 27, 2003
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 02-41233
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

TRINIDAD ROY GARZA,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. B-02-CR-227-01
                          --------------------

Before JOLLY, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Trinidad Roy Garza appeals his guilty plea conviction for

illegal reentry following deportation, in violation of 8 U.S.C.

§ 1326(a).     He argues that the district court denied him his

right to allocution at sentencing because the district court’s

comments were discouraging, intimidating, and confusing.

     Although no objection was made in the district court, we

review de novo whether the district court complied with FED.

R. CRIM. P. 32(c)(3)(C).   United States v. Echegollen-Barrueta,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41233
                                -2-

195 F.3d 786, 789 (5th Cir. 1999).   Our review of the sentencing

transcript indicates that the district court complied with FED.

R. CRIM. P. 32(c)(3)(C).

     AFFIRMED.